Citation Nr: 0607636	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service connected bilateral hearing loss.

2.  Entitlement to service connection for a lung disability 
claimed as chronic obstructive pulmonary disease (COPD) and 
lung cancer, resulting from exposure to asbestos.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This appeal arises from a November 2004 Rating Decision of 
the St. Louis, MO, Regional Office (RO) that granted the 
veteran's request for service connection for bilateral 
hearing loss with an evaluation of 0% and denied the 
veteran's request for service connection for COPD.  

A December 2004 statement submitted by the veteran suggests 
that he may wish to pursue an additional claim of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for tinnitus. Accordingly, 
the RO should contact the veteran and determine whether he 
wishes to pursue this additional claim.

The issue of service connection for COPD and lung cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On a VA audiology evaluation conducted in October 2004, 
the veteran had Level I hearing loss of the right ear.  

3.  On a VA audiology evaluation conducted in October 2004, 
the veteran had Level I hearing loss of the left ear.  




CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in August 2004 prior to the initial unfavorable AOJ 
decision in November 2004.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2004 well as a statement of 
the case in October 2005 and a supplemental statement of the 
case in August 2005, which notified the appellant of the type 
of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examination administered to the veteran in October 2004 is 
complete.  The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


EVIDENCE

An October 2004 VA hearing examination produced puretone 
threshold results, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
65
LEFT
15
15
25
45
55

Speech audiometry revealed speech recognition ability of 96% 
in the right ear and of 96% in the left ear.  The VA examiner 
noted that test results indicated a sloping mild to severe 
high frequency sensorineural hearing loss that begins at 3000 
Hz bilaterally.  The VA examiner determined that the 
veteran's hearing loss was worse than predicted by aging 
alone and concluded that it was at least as likely as not 
that hearing loss resulted from acoustic trauma during 
military service.  


BILATERAL HEARING LOSS

The veteran's claim for a higher original rating for hearing 
loss arose following the grant of a 0% initial disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then-current severity of the 
disorder.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85 and Diagnostic Code 6100.  
The Board notes that the criteria for evaluating hearing 
impairment call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  Pursuant to 38 C.F.R. § 3.385 (2005), impaired hearing 
will be considered to be a disability when the puretone 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The regulations provide 
that hearing tests will be conducted without hearing aids.  

Based on the October 2004 VA audiometric examination 
findings, the scores compute to Level I hearing loss in both 
ears; when applied to Table VII of § 4.85, these ratings 
warrant a 0% schedular evaluation for the degree of hearing 
impairment demonstrated.  Moreover, the medical evidence does 
not support the assignment of a "staged" rating, as 
audiological evaluations indicate that a 0% rating is 
appropriate for the entire period covered by the July 2004 
filing of the claim.  See Fenderson, 12 Vet. App. at 126.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for the service 
connected bilateral hearing loss is denied.  


REMAND

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  For the purposes of 
§ 1131, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of service 
connection requires the veteran to submit medical evidence of 
(1) a current disability, (2) an injury or disease incurred 
during service, and (3) a nexus between the disability and 
the disease or injury.  In some circumstances, lay testimony 
can satisfactorily establish the second condition.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 
11 Vet. App. 169, 171 (1998).  

The veteran contends that the RO erred in failing to grant 
him service connection for COPD and lung cancer related to 
asbestos exposure while in the Navy.  In his July 2004 claim, 
the veteran asserts that he was exposed to asbestos while 
serving as a gunner's mate and working in the powder magazine 
of the USS Pittsburgh from 1952 to 1955.  

The VA Adjudication Procedure Manual provides guidelines for 
considering asbestos compensation claims.  See M21-1MR, Part 
IV, Subpart ii, 2.C.9 (December 13, 2005).  These provisions 
are not substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000 
(2000); 65 Fed. Reg. 33,422 (2000).  The VA has acknowledged 
that a relationship exists between asbestos exposure and the 
development of certain diseases, including lung cancer, which 
may occur 10 to 45 years after exposure.  See M21-1MR, Part 
IV, Subpart ii, 2.C.9.d.  Specific to claims stemming from 
exposure to asbestos, the VA must determine whether or not 
military records demonstrate evidence of asbestos exposure in 
service.  The VA must also assure development to determine 
whether or not there is pre-service or post-service evidence 
of occupational or other asbestos exposure.  Finally, a 
determination must then be made as to the relationship 
between the veteran's asbestos exposure and his claimed 
disease.  See M21-1MR, Part IV, Subpart ii, 2.C.9.h.  This 
evidence is currently not of record.  The RO should, 
therefore, assist the veteran in developing his claim related 
to asbestos exposure before the Board considers his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment that has not already 
been made part of the record for the 
disability at issue.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the 
claims folder. 

2.  The RO should contact the Department 
of the Navy and request records of 
exposure to asbestos for the veteran in 
his work aboard the USS Pittsburgh. 
Documents received should then be 
forwarded to the Navy Medical Liaison 
Office for determination of exposure to 
asbestos.

3.  If the Navy Medical Liaison Office 
determines that the veteran was exposed 
to asbestos while in service, the 
veteran should be scheduled for a VA 
examination to be conducted by a VA 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary testing should be 
accomplished.  The physician should 
provide a diagnosis for all current lung 
disorders.  Based on a review of the 
entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current lung 
disorder, to include lung cancer, is 
related to the veteran's exposure to 
asbestos during military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering 
an etiological opinion.  All factors 
upon which the medical opinion is based 
must be set forth for the record.

4.  The RO should review the expanded 
record and re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


